Citation Nr: 0725341	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the back (claimed as a back injury).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefits.

The issue of entitlement to service connection for 
degenerative disc disease is herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDINGS OF FACT

1.  On VA audiological examination in March 2005, the average 
pure tone decibel (dB) loss was 55 dB in the right ear and 
61.25 dB in the left, with speech discrimination of 96 
percent in the right ear and 92 percent in the left.

2.  No psychiatric disorder, to include PTSD, is shown by 
competent evidence to be related to the veteran's period of 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 
6100 (2006).

2.  A chronic psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§  3.159, 3.303(b), 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 

reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The January 2005 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an August 2006 SOC provided him with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 




Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  In any 
event, however, the letter accompanying the August 2006 SOC 
included the provisions of the Dingess case.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability.  See Collette, supra.  The law still requires 
medical evidence of a causal relationship between the 
currently claimed condition and the veteran's service.  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Pursuant to the applicable regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

B.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under VA's Schedule for Rating Disabilities, evaluations for 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100-6110 
(2006).  To evaluate the degree of disability from the 
service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Service connection - PTSD

The veteran has stated that for the first 30 years after his 
separation from service he had nightmares and dreams about 
World War II.  For the first ten years, he refused to discuss 
the war or let anyone else talk about it.  During the second 
10 years, he talked about it constantly, to get it out of his 
system.  He has denied, however, having any current problems 
with PTSD; rather, he has argued that he should be awarded 
service connection for the first 30 years following service 
when he was having difficulties.

The objective evidence of record clearly demonstrates that 
the veteran was involved in combat with the enemy; in fact, 
he was awarded a Purple Heart for injuries sustained during a 
Kamikaze attack on his ship in April 1945.  Therefore, there 
is no need for the veteran to further establish the 
incurrence of in-service stressors.

The veteran's service medical records show that on August 13, 
1945, some four months after he had suffered burn injuries 
during the Kamikaze attack, he was admitted with a diagnosis 
of combat fatigue.  He was noted to be nervous, apprehensive, 
and worried; in fact, he was displaying all the typical 
symptoms of combat fatigue.  He had characteristic mild 
anxiety in an otherwise basically stable individual.  He 
appeared to be moderately tense, although his mood and 
behavior were appropriate.  On August 24, his symptoms were 
noted to be in remission following treatment.  The September 
4, 1945, Medical Evaluation Board noted that, 

following the attack on the ship, the veteran's performance 
had begun to suffer.  He was nervous, could not sleep, and 
complained of gastric disturbances.  Under treatment, with 
conditions of security and lack of unusual stress, his 
symptoms had abated.  It was not felt that the veteran could 
return to duty, although he was expected to function normally 
under civilian conditions.  

VA examined the veteran in June 1948.  He made no complaints 
of a psychiatric nature, and the examination was negative for 
any pertinent abnormality..

Many years later, another VA examination was conducted in 
March 2005.  The veteran stated that he had never taken any 
psychotropic medications and had never been in any kind of 
therapy.  He denied any substance abuse problems.  He said 
that, during the 20 years immediately following service, he 
had suffered from dreams and nightmares.  While he used to 
have anxiety symptoms, he denied ever having any panic 
attacks.  In fact, he denied any current PTSD symptoms.  The 
mental status examination found that he was pleasant and 
articulate.  He denied having any delusions or 
hallucinations, and denied any inappropriate behavior and any 
depressive symptoms.  He was oriented and his memory was 
intact.  He had no problems with anxiety attacks, and he 
denied suffering from flashbacks.  He described himself as 
very social, with many friends.  He denied any anger episodes 
and reported that he slept well.  Finally, he denied any 
exaggerated startle response (for example, the sound of 
airplanes did not disturb him).  The Axis I diagnosis was no 
PTSD; there was also no Axis II diagnosis.  The examiner 
commented that "[h]e does not have any symptoms which make 
[him] qualified for PTSD diagnosis at the present time."

As noted above, the veteran clearly suffered stressors in 
service which could result in the development of PTSD 
symptoms; in fact, he was treated in service for "combat 
fatigue" following the attack on his ship during which he 
had sustained injuries.  He has asserted that he had 
nightmares and dreams for 20 to 30 years after his discharge.  
While he is certainly competent to address his symptoms, see 
Jandreau, supra, his assertions are not supported by the 
evidence of record, which shows that he never reported those 
symptoms to any VA or private physicians during that time.  
It is significant to note that, at the time of the June 1948 
VA examination, he specifically denied any psychiatric 
symptoms.  It is also noted that PTSD or any other 
psychiatric disorder, as contrasted to the symptoms of dreams 
and nightmares, are not disorders subject to lay diagnosis.  
That is to say, the Board finds no basis for concluding that 
a lay person would be capable of discerning what disorder, if 
any, his reported complaints immediately following service 
(if present) represented, in the absence of specialized 
training.  The veteran has not established any specialized 
training or such qualifications. 

Therefore, based upon this evidentiary record, it cannot be 
found that the "combat fatigue" treated in service had 
developed into a chronic psychiatric disorder following 
service, particularly in light of the veteran's admission at 
the time of the March 2005 VA examination that he had never 
sought any type of psychiatric treatment or therapy following 
his separation from service, and the silence of the medical 
records in this regard.  As to the specific claim for PTSD, 
the March 2005 VA examination did not diagnose the disorder.  
The examiner commented that the veteran had no symptoms of 
any psychiatric disorder, and did not qualify for a diagnosis 
of PTSD.  

The Board has noted the veteran's claim that he should be 
compensated for the dreams and nightmares he had reportedly 
experienced during the first 30 years after his discharge; 
however, under the statutes and regulations governing VA 
benefits, compensation is provided for current disability.  
The fact remains that there is no current psychiatric 
disability that can be related to his period of service.  

We are not unsympathetic with the veteran's description of 
his difficulties during the years after the Second World War, 
and the records clearly show that, as a representative of the 
"Greatest Generation," he served his Nation with 
distinction when called upon to do so.  However, based upon 
the above, and after taking the veteran's competent 
statements into consideration, his contentions are outweighed 
by the absence of medical evidence to support his claim. 

Accordingly, the Board finds that the weight of the evidence 
is against the presence of current disability, as well as any 
causal connection between his current condition and his 
period of service.  The preponderance of the evidence is thus 
against the claim for service connection for PTSD and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, supra.


B.  Increased evaluation - bilateral hearing loss

The veteran was awarded service connection for a bilateral 
loss disability by the March 2005 rating decision.  He had 
been examined by VA that same month.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
65
55
LEFT
35
25
55
60
70

The average pure tone dB loss in the right ear was 55 and 
61.25 on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
in the left ear.

According to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment in the right ear is a Level 
I and a Level II on the left.  Table VII of 38 C.F.R. § 4.85 
revealed that these levels of hearing impairment warrant the 
assignment of a 0 percent disability evaluation.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his bilateral hearing loss disability.

[Continued on next page]


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss disability is 
denied.


REMAND

The veteran asserts that he now has degenerative disc disease 
(DDD) of the back related to injuries sustained in service.  
He stated that he had been injured at the time of the 
Kamikaze attack on his ship in April 1945.  He also stated 
that these injuries had required surgery in 1952 by a private 
physician, after he had been treated at the Los Angeles VA 
hospital between 1946 and 1950.  

The veteran's service medical records do demonstrate that he 
had suffered burns to the face, neck, hands, ears, and elbows 
during the April 1945 attack on his ship.  However, no other 
physical injuries were noted.  He has reported that he 
experienced back pain after service, for which he had sought 
treatment.  He reported that he had undergone a spinal fusion 
in 1952, although a February 1960 VA examination had not 
noted any scars on the back.  VA records from 2004 showed the 
presence of DDD throughout the spine.  

Sustaining a low back injury at the time of the April 1945 
attack on his ship is consistent with the rigors and 
hardships of this combat veteran's duty.  See 38 U.S.C.A. 
§ 1154(b).  He is also competent to state that he has 
experienced back pain since his separation from service.  See 
Jandreau, supra.  The evidence of record also shows the 
presence of DDD throughout his spine.  Given these facts, the 
Board finds that further development is needed in this case.  

The veteran has noted that he was treated at the Los Angeles 
VA medical facility between 1946 and 1950.  It must be 
determined whether these records are still available.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).   An 
attempt must also be made to determine whether the 1952 
records of his reported spinal fusion can be obtained.  
Finally, a VA examination must be requested in order to 
ascertain whether his current spinal DDD can be etiologically 
related to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Los Angeles VA Medical 
Center and request that they conduct a 
search for any treatment records 
pertaining to the veteran developed 
between 1946 and 1950.  If no records are 
available or cannot be located, a 
Memorandum of Unavailability must be 
prepared for inclusion in the claims 
folder.

2.  Contact the veteran and request that 
he provide the complete name and address 
of the physician and the health-care 
facility which performed the 1952 spinal 
fusion.  He must be requested to sign and 
return any authorizations needed to obtain 
these records.  If the veteran has copies 
of any of these records, he should be 
requested to provide these records to VA.  
All efforts to obtain these records must 
be documented for inclusion in the claims 
folder.

3.  After the above-requested development 
has been completed, schedule the veteran 
for orthopedic and neurological evaluation 
of his back.  The claims folder, to 
include the service medical records, must 
be provided to the examiner(s) to review 
in conjunction with the examinations, and 
the examiner(s) must indicate in the 
examination reports that the claims folder 
was so reviewed.

a.  The examiner(s) should render an 
opinion as to whether it is is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently diagnosed back disorder, to 
include DDD, is related to theveteran's 
period of service, particularly to any 
injuries sustained at the time of the 
April 1945 documented attack on his 
ship, or whether such a causal 
relationship to service is unlikely 
(i.e., less than a 50-50 probability).  

b.  The examiner(s) should also 
indicate the relative likelihood that 
the degenerative changes in the 
veteran's back are related to the aging 
process or to trauma.  

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  All special studies deemed 
necessary must be conducted.  A 
complete rationale for any opinions 
expressed must be provided.

4.  After all requested development has 
been completed, the veteran's claim for 
entitlement to service connection for DDD 
of the back must be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


